UNITED STATES OF AMERICA

EX PARTE ORDER

- against -~
417 Cr. 151 (AJN)

JUAN RIVERA

ALISON J. NATHAN, U.S.D.J.

Upon the application of Jeremy Schneider counsel for JUAN
RIVERA, a defendant in the above captioned case;

IT IS HEREBY ORDERED, that the Health and Hospital Corporation,
The Medical Records Unit for Rikers Island Correctional Facility
release Mr. Juan Antonio Rivera’s, DOB: f nyo 17
entire medical record including but not limited to prescription
history, appointment history, tests, test results, hospital visits,
mental health, drug and alcohol programs, emergency visits, all
department of corrections medical records included in the files to
Mr. Rivera’s attorney, Jeremy Schneider, Esq, or his representative,
within fourteen (14) days upon receipt of this Order.
Dated: New York, New York

May \*, 2017

f hhh N

f /\\

oN. ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE
